Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 25




                           IN THE UNITED STATES DISTRICT COURT
                           OF THE SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION

                                             CASE NO.:
  ELISSA HULNICK,

                  Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES, LTD.,
  A Liberian Corporation,

              Defendant.
  _____________________________________/

                                  COMPLAINT FOR DAMAGES


          Plaintiff, ELISSA HULNICK (hereinafter “Plaintiff”), through undersigned counsel, files

  suit against Defendant, ROYAL CARIBBEAN CRUISES, LTD. (“Royal Caribbean”)

  (hereinafter “Defendant”), alleging upon information and belief as follows:

                  GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

          1.      This is an action for damages in excess of the jurisdictional limits of this Court,

  exclusive of costs and interest. Plaintiff is seeking damages in excess of seventy-five thousand

  dollars ($75,000.00), exclusive of interest, costs and attorney’s fees. This Court has admiralty

  jurisdiction pursuant to 28 USC §1333.

          2.      At all times material hereto, Defendant was and is a for-profit corporation, which

  is based in and/or with agents in Miami, Florida, and is authorized to conduct and is conducting

  business in the State of Florida. Defendant has consented to jurisdiction and venue in this Court.

  Defendant requires in the contract of carriage that all cases filed by passengers be filed in this

  jurisdiction.
                                             Page 1 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 25




         3.      At all times material hereto, Defendant transported fare-paying passengers on

  cruises aboard the vessel M/S INDEPENDENCE OF THE SEAS and other vessels.

         4.      At all times material hereto, Defendant owned, operated, managed and/or

  controlled M/S INDEPENDENCE OF THE SEAS.

         5.      At all times material hereto, Plaintiff was a fare paying passenger aboard the M/S

  INDEPENDENCE OF THE SEAS for the purpose of enjoying a vacation cruise.

         6.      At all times material hereto, Defendant was the co-designer, co-manufacturer

  and/or co-marketer of a surfing simulator known as the “FlowRider” (the “FlowRider”) which

  Defendant decided to incorporate into the construction and/or refurbishment of its cruise ships,

  including the M/S INDEPENDENCE OF THE SEAS. Defendant, through its employees and/or

  agents, was intimately involved in the design and/or approval of the design, the manufacturer

  and/or approval of the manufacture, and the marketing and/or approval of the marketing of the

  FlowRider incorporated into its cruise ships.

         7.      At all times material hereto, Defendant had a duty to design and/or manufacture

  and/or approve the design and/or manufacture of the FlowRider in a reasonably safe manner and

  not permit the FlowRider to be designed and/or manufactured in a defective (i.e., unreasonably

  dangerous) condition and/or not to permit the FlowRider to be used without reasonably effective

  and conspicuous warnings.

         8.      At all times material hereto, Defendant owed two legal duties to Plaintiff:

                 a.     A duty owed as the owner/operator of the cruise ship of exercising

                        reasonable care under the circumstances in maintaining the premises of the

                        M/S INDEPENDENCE OF THE SEAS in a reasonably safe condition and

                        operating the vessel and the appurtenances thereon in a reasonably safe

                                             Page 2 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 25




                          manner; and

                  b.      A duty owed as the designer/manufacturer of the FlowRider of designing

                          and manufacturing a reasonably safe FlowRider for use by its shipboard

                          passengers with reasonable warnings and instructions.

          9.      At all times material hereto, Defendant had a duty to warn its passengers on its

  cruise ships that the FlowRider, which it co-designed and incorporated into its cruise ship, was

  dangerous and had caused numerous catastrophic injuries and at least one (1) death to prior

  passengers.

          10.     In 2004, Defendant embarked on an aggressive marketing strategy to increase

  passenger loyalty on its fleet of vessels.1 As a part of this strategy, Defendant began to heavily

  advertise FlowRider surfing simulators which it was designing and/or manufacturing and/or

  marketing and/or overseeing and approving of the designing, manufacturing and/or marketing of

  the FlowRider which it incorporated into its fleet of ships.

          11.     The FlowRider is a simulated surfing activity that shoots a sheet of water over a

  sloped surface to simulate the surface of a wave. Participants attempt to ride this wave by, first,

  lying on their belly on a small board (boogie boarding) and then, later, crouching on their knees

  while riding the wave, with the eventual goal of standing on the board (surfing).

          12.     FlowRider, Inc., and its predecessor, Wave Loch, Inc. originally designed the

  FlowRider for shore-side use.2 Defendant, however, decided to install FlowRiders on its cruise

  ships, either during the initial construction of the ships or, later, as an addition to the ships during

  their refurbishment. Defendant, through its employees, designers, safety advisors, engineers,


        1 http://www.flowrider.com/royal-caribbean-installs-their-16th-

  flowrider/
        2 The FlowRider was created by Wave Loch, Inc. Wave Loch sold the rights

  to the FlowRider to FlowRider, Inc. in 2014.
                                               Page 3 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 4 of 25




  consultants and agents, was intimately involved in the substantial modification of the design of the

  FlowRiders which were manufactured and then incorporated into its ships by shipbuilding teams.

          13.    In its joint marketing materials with this Defendant, FlowRider, Inc., represents to

  the public that Defendant is its partner3 and that the two companies have a longstanding and

  amazing relationship.4 The joint marketing materials, which benefit Defendant, claim that the

  FlowRider is “super safe” and “fun.”5

          14.    Currently, Defendant operates nineteen (19) FlowRiders on fifteen (15) of its fleet

  of ships.6 Defendant is the only cruise line in the world which has participated in the design and

  incorporation of FlowRiders into its fleet of cruise ships. The FlowRider has become a cornerstone

  of Defendant’s marketing campaign to the public. Defendant uses the FlowRider as a draw for

  families and children7 and to increase its business and profitability.

          15.    Defendant’s marketing department created and/or approved the creation of

  promotional materials which state that the FlowRider “is money in the bank” because it appeals to

  kids.

          16.    The promotional materials contain assertions that “our rise is designed to handle

  any wipe-outs,” and represent that the FlowRider waveform is a composite membrane ride surface

  that absorbs the energy of impacts. The literature states that those who ride on the FlowRider “may

  wipe-out, but they will get back up again and again and again.”

          17.    The M/S INDEPENDENCE OF THE SEAS was launched in 2008. Defendant’s

  engineers, architects and other employees and/or agents acting on Defendant’s behalf, were



          http://www.flowrider.com/new-royal-caribbean-ship-two-new-
          3

  flowriders/#.WmeLZLCWyM8
        4 See, f.n.1.
        5 See, f.n.3.
        6 Id.
        7 See, f.n.1.

                                              Page 4 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 5 of 25




  integrally involved in the modification of the original product design and then the manufacture,

  installation, and/or approval of the design, manufacture, construction and installation of the

  FlowRiders on the cruise ship. Defendant is engaged in the ongoing business of designing and

  manufacturing FlowRiders, as well as designing and creating signs, warnings and instructions

  regarding the use of the FlowRiders, and placing the FlowRiders into the cruise market.

         18.     At the time that the M/S INDEPENDENCE OF THE SEAS was constructed in

  2008, Defendant modified the design, but made no effort to alter the safety parameters to adjust

  for the shipboard design of the FlowRider to reduce the number of injuries or the severity of

  injuries involving passengers on its FlowRiders. Instead, Defendant required its passengers to sign

  waivers of liability in an attempt to isolate itself from liability. Defendant required its passengers

  to sign waivers of liability notwithstanding the fact that such waivers are legally prohibited, void

  and unenforceable pursuant to 46 U.S.C. § 30509(a)(2). See Johnson v. Royal Caribbean Cruises,

  Ltd., 449 Fed. Appx. 846 (11th Cir. 2011) (unpublished).

         19.     Defendant employs a dedicated group of personnel who are directly involved in the

  design and construction of FlowRiders on its cruise ships. Defendant uses a group of employees

  (architects, engineers, designers and consultants) in its shore-side “New Building & Innovation

  Department” (i.e., “NewBuild” Department) who are hired to coordinate and oversee the

  construction and refurnishing of its cruise ships. In addition to its employees, Defendant utilizes

  agents to assist in the design and engineering of the FlowRiders which are incorporated into its

  cruise ships. Defendant analyzes issues of safety before products, such as the FlowRider, are

  incorporated into its fleet of cruise ships. Defendant’s team of architects, engineers, designers,

  consultants and other experts make decisions whether to change the design of products originally

  designed by other companies before the product is incorporated into Defendant’s cruise ships.

                                              Page 5 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 6 of 25




         20.      Defendant’s employees in its NewBuild Department include members of the cruise

  ship safety forum and the chairman of the forum’s safety steering committee.

         21.      Defendant modified the original design of the land based FlowRider since it was

  first designed by the original designer.

         22.      In 2018, when Plaintiff boarded the M/S INDEPENDENCE OF THE SEAS with

  her husband to enjoy a vacation cruise for their twentieth wedding anniversary, Defendant, directly

  and through its employees and agents, had designed, manufactured and incorporated, and/or

  approved and oversaw the design, building, and incorporation of seventeen (17) FlowRiders on

  fourteen (14) of its cruise ships, namely the Freedom of the Seas (2006), Liberty of the Seas (2007),

  Independence of the Seas (2008), Allure of the Seas (x2) (2010), Oasis of the Seas (x2) (2009),

  Navigator of the Seas (2014), Voyager of the Seas (2014), Quantum of the Seas (2014), Explorer

  of the Seas (2015), Anthem of the Seas (2015), Ovation of the Seas (2016), Harmony of the Seas

  (x2) (2016), Adventure of the Seas (2016), Symphony of the Seas (x2) (2018), and Mariner of the

  Seas (2018).8

         23.      Defendant through its employees and agents modified the design of the FlowRider

  before and during the “newbuild” and “refurbishment” processes of these cruise ships and placed

  the FlowRider with a modified design onto the cruise ship for use by passengers.

         24.      Unlike   land-based    FlowRiders,     Defendant’s    FlowRider     on    the   M/S

  INDEPENDENCE OF THE SEAS has a short “wash-out” zone. Defendant modified the

  FlowRider by shortening the length of the wash out zone in order to fit the FlowRider onto the

  deck of its cruise ships. Due to the shorter length, a person who falls is propelled into the back




        8 http://www.royalcaribbeanincentives.com/content/uploads/2018-2019-

  Fleet_Guide.pdf.
                                             Page 6 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 7 of 25




  wall at a high velocity. Defendant has actual knowledge that its modified (i.e., shortened)

  FlowRider has caused serious personal injuries to its passengers. Defendant has videos of

  numerous serious injuries to passengers who have violently struck the back wall of the FlowRider.

  Prior passengers have filed lawsuits against Defendant for injuries caused by this modified design.

         25.       Defendant’s partner, Waveloch and subsequently FlowRider, Inc., claim in

  marketing materials that the FlowRider has a “soft padded surface” or “pillowed padded surface”

  which they compare to the surface of a trampoline. Waveloch and FlowRider, Inc. advertise that

  the soft, safe and trampoline-like surface of the FlowRider is designed to absorb the energy of

  impact. These companies advertise in marketing materials that the FlowRider was “super safe and

  fun.” Upon information and belief, Defendant did not design and manufacture the FlowRider with

  a soft, “pillow padded” or trampoline-like surface.

         26.       Upon information and belief, Defendant designed the FlowRider which it installed

  on the M/S INDEPENDENCE OF THE SEAS and other cruise ships in its fleet of cruise ships

  without any devices which would reasonably minimize the number of accidents or the severity of

  the injuries associated with the FlowRider, such as:

               •   Padding systems, such as “Pillow Padding” systems;

               •   Trampoline-like rider surfaces; or

               •   Tensioned composite membrane surfaces.

         27.       Upon information and belief, Defendant placed its FlowRiders on its cruise ships,

  with no padding or other safety devices, over steel bars and/or steel rails which are hidden from

  sight under the ride surface and which causes catastrophic injuries to passengers who fall and strike

  this hidden hazard.

         28.       Padding systems and other safety features were in use on land based FlowRiders

                                              Page 7 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 8 of 25




  and were readily available to Defendant to be incorporated into the design of the shipboard

  FlowRiders.

         29.     Over the course of over twelve (12) years before Plaintiff’s injury on the

  FlowRider, literally thousands of other passengers sustained serious personal injuries on the

  FlowRider including paralyzing neck injuries, fractures to ankles, legs, backs, necks, wrists, and

  hands. At least one passenger (“Mr. Flowers”) died after falling and striking his neck on a

  FlowRider during a cruise. Defendant has actual notice of the unreasonably dangerous condition

  of the FlowRider by the multitudes of passengers who have complained of unsafe conditions of

  the FlowRider throughout its fleet; who have been treated in the ship infirmaries on Defendant’s

  fleet of cruise ships; who have required emergency room care and treatment ashore for crippling

  injuries sustained on Defendant’s shipboard FlowRiders; and who have required ongoing medical

  treatment for injuries sustained on Defendant’s shipboard FlowRiders.

         30.     Upon information and belief, after the death of Defendant’s passenger, Mr.

  Flowers, who fell on his neck while riding a FlowRider during a cruise, Defendant asked the

  original designer of the FlowRider, Wave Loch, Inc., for a reasonably effective warning of the

  dangers presented to the public by the product.

         31.     Upon information and belief, in response to Defendant’s request, the original

  designer sent Defendant a new, proposed warning with graphic depictions of risks of personal

  injury on the FlowRider.”9

                       WARNING IN LICENSING AGREEMENT
                    FROM ORIGINAL DESIGNER, WAVE LOCH, LLC10


        9 There were no warnings posted in or around the FlowRider on the M/S

  INDEPENDENCE OF THE SEAS at the time of Plaintiff’s accident in 2018.
        10 This warning was taken from Wave Loch’s FlowRider Sheet Wave

  Attraction License to Operate and FLOW Membership Agreement. This is not
  necessarily the warning provided to Defendant by Wave Loch.
                                            Page 8 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 9 of 25




  Defendant chose not to use the recommended warning sign provided to Defendant from the

  original designer of the FlowRider. Instead, Defendant chose to use no signage whatsoever to

  depict the seriousness of the dangers on the FlowRider. Defendant rejected the reasonably effective

  and conspicuous red lettered warnings which illustrated personal injuries that could happen to its

  passengers.

         32.     Defendant posted conspicuous warning signs in and around the ship deck of the

  M/S INDEPENDENCE OF THE SEAS for other water-related activities offered to passengers.

  This sign is shown below.

                                             Page 9 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 10 of 25




           WARNING POSTED FOR OTHER WATER-RELATED ACTIVITIES




         33.    Defendant uses signs which it designed and placed in conspicuous areas around the

  FlowRiders on some of their other cruise ships in their fleet (i.e., M/S OASIS OF THE SEAS),

  however, Defendant chose not to use any signs depicting the seriousness of the risks associated

  with the FlowRider on the cruise ship where Plaintiff’s injury occurred, the M/S

  INDEPENDENCE OF THE SEAS.

         34.    Defendant was aware of the risks of personal injury associated with the FlowRider
                                          Page 10 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 11 of 25




  and, in 2017, displayed signage on the M/S OASIS OF THE SEAS. This “old” signage did not

  contain the word “warning,” or the language conspicuous and in prominent, red lettering.

                                     THE OLD SIGNAGE11




         35.    Upon information and belief, at some period between 2017 and March 2019,

  Defendant decided that the old signage was not reasonably effective in conveying warnings to its

  passengers who participated on the FlowRiders on the M/S OASIS OF THE SEAS, and Defendant

  changed the signage. Defendant decided to re-design the signage to include more reasonably

  conspicuous warnings in red lettering and the use of icons/diagram showing the type of injuries,

  previously recommended by the original designer, Wave Loch. It is located in conspicuous areas

  to ensure passengers see it prior to riding the FlowRider. The new signage is shown below.


        11 This signage was not located on the cruise ship where Plaintiff was

  injured. Plaintiff’s injury occurred on the M/S INDEPENDENCE OF THE SEAS,
  where there was no signage regarding the FlowRider.
                                           Page 11 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 12 of 25




                      THE NEW SIGNAGE ON M/S OASIS OF THE SEAS




          36.    Unfortunately for Plaintiff, Defendant failed to install any signage on the M/S

  INDEPENDENCE OF THE SEAS containing warnings or risks associated with the FlowRider at

  the time of Plaintiff’s cruise. The area surrounding the FlowRider on Plaintiff’s cruise at the time

  of Plaintiff’s injury is shown below.

     NO SIGNAGE ON THE M/S INDEPENDENCE OF THE SEAS (DECEMBER 2018)




                                            Page 12 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 13 of 25




         37.     Due to the use of no signage, Defendant failed to warn Plaintiff of foreseeable risks

  of harm which could have been reduced or avoided by providing reasonable warnings. Defendant

  did not adequately warn of this particular risk of injury that it specifically knew about or should


                                            Page 13 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 14 of 25




  have known about in light of generally recognized and prevailing scientific and medical knowledge

  which were available at the time that Defendant designed the FlowRider and incorporated it into

  the M/S INDEPENDENCE OF THE SEAS.

         38.     Defendant’s failure to provide any signage containing warnings or risks of personal

  injury did not convey to passengers reasonable warnings of the dangers of the FlowRider. In

  particular, the signage found on the M/S OASIS OF THE SEAS (in 2019) specifically stated

  WARNING! in red lettering and explained specific risks of injury; it contained conspicuous

  lettering; it stated that the passenger “will fall” and mentioned user’s body “striking the surface of

  the FlowRider with great force” and then illustrated, with icons/diagrams, the user sustaining

  injuries; it contained warnings that the FlowRider is an “extreme sport” and a “high risk activity”

  and mentioned steps to minimize the risk of injury.

         39.     Defendant, aware of the need for warnings due to risks of personal injury associated

  with the FlowRider, decided to have the conspicuous warnings on some of their fleet of cruise

  ships containing the FlowRider, but not on others including the cruise ship where Plaintiff was

  injured.

         40.     Defendant failed to provide reasonable written instructions to Plaintiff, as required

  by its own operating protocols and by the original designer’s instructions.

         41.     Defendant failed to show Plaintiff safety videos as required by its operating

  protocols and by the original designer’s instructions.

         42.     The defective design of the FlowRider and the absence of reasonable warnings and

  instructions proximately caused Plaintiff to sustain permanent personal injuries.

         43.     Defendant maintains records of the numerous injuries sustained by its passengers

  who ride on the FlowRider in its fleet of cruise ships. These records include comment cards,

                                             Page 14 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 15 of 25




  incident reports, passenger and witness statements, sports deck logs, and shipboard medical

  records kept in the normal course of Defendant’s business, as well as legal demand letters and

  lawsuits.

            44.   On or about December 8, 2018, Plaintiff participated in the FlowRider simulated

  surfing/boogie board activity on the M/S INDEPENDENCE OF THE SEAS. At all times material

  hereto, Plaintiff was using the FlowRider in the manner which Defendant intended. Defendant did

  not first provide reasonable, effective written instructions to Plaintiff, or show her videos of the

  dangers presented by the FlowRider. Defendant did not use any signage on the cruise ship

  (described in paragraphs 33, 36, 37 and 38), despite Defendant using signage containing warnings

  and risks of personal injuries on other cruise ships in their fleet. A crewmember provided Plaintiff

  with quick “instructions” on how to maintain her balance on her stomach. The crewmember then

  provided Plaintiff was “instructions” on how to pop onto her knees while on the boogie board. On

  Plaintiff’s attempt to get onto her knees, she was immediately displaced from the force of the water

  and violently thrown to the back of the activity. Plaintiff felt excruciating pain from her right hand.

            45.   Upon standing, Plaintiff observed that her right pinky finger was bent to the right

  (dislocated), as opposed to standing upright. Plaintiff was taken to the ship’s infirmary where she

  was diagnosed with a dislocated finger. The cruise doctor relocated the bone joint and “buddy

  wrapped” the finger with the adjacent finger. Plaintiff was provided pain medications to take for

  the remainder of the cruise. Subsequent X-rays confirmed that Plaintiff suffered a dislocated finger

  with a fragment of bone chipped away at the site of dislocation.

            46.   Plaintiff underwent months of medical care and physical therapy to recover from

  her injury. Due to the nature of the injury, Plaintiff is left with permanent disfigurement of her

  finger.

                                              Page 15 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 16 of 25




         47.     The accident occurred due to the unsafe design of the FlowRider, the negligent

  instruction and supervision by Defendant, Defendant’s negligent failure to correct the dangerous

  condition and/or warn Plaintiff of the aforementioned conditions, including, ignoring the warnings

  recommended by the co-designer, and the unreasonably dangerous design and condition of the

  FlowRider.

         48.     Defendant knew or should have known of the dangerous and unsafe conditions

  alleged above due to thousands of similar incidents aboard its vessels, yet failed to take reasonable

  steps to correct the hazards or warn Plaintiff of the hazards, and placed the FlowRider on the M/S

  INDEPENDENCE OF THE SEAS in an unreasonably dangerous and defective condition.

         49.     As a direct and proximate result of Defendant’s negligence and the unreasonably

  dangerous design of Defendant’s FlowRider, Plaintiff sustained injuries to her body and mind.

         50.     Defendant’s conduct is intentional, willful, wanton and/or arbitrary and capricious

  and/or grossly negligent, entitling Plaintiff to punitive damages.

         51.     All pre-conditions to this action have been met or waived.

                                    COUNT I – NEGLIGENCE

         52.     Plaintiff adopts and re-alleges paragraphs 1 through 51 above as fully set forth

  herein, and further alleges:

         53.     On or about December 8, 2018, and continuing thereafter, Defendant breached the

  duty of reasonable care owed to Plaintiff by committing one or more of the following acts and/or

  was negligent in the operation, maintenance or control of the M/S INDEPENDENCE OF THE

  SEAS in the following respects:

         a.      Failing to exercise reasonable care for the safety of its passengers, and creating,

                 designing, accepting and/or approving an unreasonably designed dangerous

                                             Page 16 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 17 of 25




              condition in and around the FlowRider;

        b.    Failing to provide a reasonable activity for passengers, reasonably designed for the

              safety of its passengers;

        c.    Failing to adequately train its employees;

        d.    Failing to adequately supervise its employees;

        e.    Failing to comply with Defendant’s own operating protocols;

        f.    Failing to comply with the original manufacturer’s operating protocols;

        g.    Failing to comply with Defendant’s instructions;

        h.    Failing to comply with the original manufacturer’s instructions;

        i.    Failing to advise its passengers of the risks explained in the FlowRider manual;

        j.    Failing to hire and use a recognized safety consultant to confirm that Defendant

              was using appropriate signage to alert guests of the risks of injury posed by the

              FlowRider;

        k.    Failing to require that each passenger reads and understands the risks explained in

              the signs and manuals regarding the FlowRider;

        l.    Failing to instruct and train its employees regarding the recommended procedures

              in its protocols and in the original manufacturer’s instructions;

        m.    Hiring inexperienced or non-experienced personnel responsible for the safety of the

              passengers engaging in onboard activities such as the FlowRider;

        n.    Failing to provide an adequate number of supervisory personnel aboard the

              FlowRider;

        o.    Failing to warn passengers, whom Defendant knew or should have known would

              be using the FlowRider, of the dangerous condition which existed when passengers

                                          Page 17 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 18 of 25




                  participated in this activity on the ship;

          p.      Failing to provide reasonable instructions to Plaintiff regarding the use of the

                  FlowRider;

          q.      Failing to investigate similar incidents on its vessels;

          r.      Allowing a dangerous condition to exist notwithstanding hundreds of prior

                  incidents involving similar accidents aboard the M/S INDEPENDENCE OF THE

                  SEAS and other vessels in its fleet of cruise ships;

          s.      Failing to adequately investigate prior and subsequent incidents involving

                  FlowRiders on the M/S INDEPENDENCE OF THE SEAS and other vessels in its

                  fleet of cruise ships;

          t.      Failing to post adequate and conspicuous warnings to passengers (guests) of the

                  dangerous and unsafe condition of the FlowRider activity of the M/S

                  INDEPENDENCE OF THE SEAS and other vessels in its fleet of cruise ships;

          u.      Designing, modifying, manufacturing, installing, creating and/or maintaining an

                  unsafe FlowRider system;

          v.      Failing to adopt and implement a safety protocol for FlowRider personnel to follow

                  when people are injured on the FlowRider; and

          w.      Other acts of fault and negligence which will be proven at the trial of this matter.

          54.     Defendant’s negligence, as described above, caused the injuries Plaintiff complains

  of in this lawsuit.

          55.     The conduct of Defendant, as described above, directly and proximately caused the

  injuries and damages to Plaintiff, as follows:

          a.      Plaintiff has suffered and will continue to suffer bodily injury, physical pain and

                                              Page 18 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 19 of 25




                 suffering, mental anguish, disability, disfigurement, physical impairment,

                 inconvenience, and loss of capacity of the enjoyment of life;

         b.      Plaintiff has incurred medical, therapy and pharmaceutical expenses and will

                 continue to incur such expenses as long as her condition continues; and

         c.      Plaintiff is entitled to punitive damages for Defendant’s intentional, willful, wanton

                 and/or arbitrary and capricious conduct.

         56.     Defendant is at fault for causing Plaintiff’s injuries and is liable to her for the above

  described damages which are continuing and/or permanent in nature.

         57.     Plaintiff lost the value of part of the cruise due to her inability to partake in most of

  the cruise activities for the second half of her twentieth (20th) anniversary cruise with her husband.

         58.     All conditions precedent to bringing this action have been satisfied.

         WHEREFORE, Plaintiff alleges negligence of Defendant and prays that judgment be

  entered in Plaintiff’s favor and against Defendant, for damages, costs, interest, pre-judgment

  interest, punitive damages, and for all other relief to which Plaintiff may be entitled by virtue of

  these proceedings, including trial by jury.

                          COUNT II – STRICT PRODUCTS LIABILITY

         59.     Plaintiff adopts and re-alleges paragraphs 1 through 51 above as fully set forth

  herein, and further alleges:

         60.     At all times material hereto, Defendant owed a duty to its passengers, and in

  particular to Plaintiff, to maintain and operate its vessel, the M/S INDEPENDENCE OF THE

  SEAS, in a reasonable manner under the circumstances.

         61.     Separate and apart from its duties as the vessel owner and/or operator of the M/S

  INDEPENDENCE OF THE SEAS, Defendant owed legal duties to Plaintiff in its capacity as the

                                                Page 19 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 20 of 25




  co-manufacturer and co-designer of the FlowRider which it incorporated into its cruise ship and

  placed on the cruise marketplace.

          62.    On information and belief, Defendant did license technology from an external

  company to an internal manufacture and build team. This manufacture and build team then

  constructed the FlowRider for a number of the Defendant’s cruise ships and served as an

  independent third-party build team within the enterprise.

          63.    On information and belief, the build team was part of the pre-operations

  construction effort. Once the ship was complete, the cruise ship in its entirety was transferred to

  an operating company and becomes an independent entity within the organization. This team then

  became free to build and distribute the modified “cruise ship mounted” FlowRider to any other

  suitable customer, essentially using RCCL as a “beta tester” for the system.

          64.    On information and belief, the operating company relies completely upon the

  manufacturing and build team to manage, develop and test the installed technology, in this case

  the FlowRider. Essentially, leaving the operating company as the de facto purveyor of a dangerous

  product. In this manner, the internal transition demonstrates the badges of a company that is

  responsible for the release of a developed and modified technology into the stream of commerce.

          65.    Under Section 402A of the Restatement (Second) of Torts (" 402A")12, a company

  which manufactures, designs, sells or places into the stream of commerce any product in a



  12   Section 402A states:
  (1) One who sells any product in a defective condition unreasonably dangerous to the
  user or consumer or to his property is subject to liability for physical harm thereby
  caused to the ultimate user or consumer, or to his property, if (a) the seller is
  engaged in the business of selling such a product, and (b) it is expected to and does
  reach the user or consumer without substantial change in the condition in which it is
  sold.
  (2) The rule stated in Subsection (1) applies although (a) the seller has exercised
  all possible care in the preparation and sale of his product, and (b) the user or
  consumer has not bought the product from or entered into any
  contractual relation with the seller.
                                            Page 20 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 21 of 25




  defective condition unreasonably dangerous to the user or consumer or to his property is subject

  to liability for physical harm thereby caused to the ultimate user or consumer. Designers, sellers,

  and manufacturers of "defective" (i.e., unreasonably dangerous) products may be held strictly

  liable for the damages suffered by users of the defective products in the maritime context.

         66.     Defendant’s wholly owned internal teams placed the FlowRider responsible for

  Plaintiff's injuries into the channels of commerce after participating in the manufacture and/ or

  design and/ or modification and/ or approval of the design of the FlowRider which was within the

  chain of distribution of the FlowRider product within the meaning of Section 402A.

         67.     At all times material hereto, Defendant co-manufactured, co-designed, installed,

  modified and/or utilized the FlowRider and/ or approved the manufacture, design, installation and

  use of the FlowRider on the M/S INDEPENDENCE OF THE SEAS, and as such owed a duty to

  its passengers, and in particular to the Plaintiff, to design the FlowRider without any defects. The

  design of the FlowRider on the INDEPENDENCE OF THE SEAS was unreasonably dangerous

  for the following reasons:

         •       It lacked any type of padding systems (such as a "pillow padding" system), or a

                 trampoline-like rider surface, or tension composite membrane surface or other

                 safety devices intended to reasonably minimize the number of accidents or the

                 severity of injuries;

         •       It lacked padding or cushioning or other safety devices over steel bars and/ or rails

                 which are hidden under the ride surface which cause catastrophic injuries to

                 passengers who fall and strike these hidden hazards;

         •       It contained a shortened wash-out zone such that participants who fall on the

                 FlowRider strike the rear wall of the FlowRider at a high rate of speed causing

                                            Page 21 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 22 of 25




                 unnecessary and/ or additional personal injuries;

         •       It lacked reasonable and conspicuous warnings.

         68.     Defendant did not adequately warn of this particular risk of injury that it specifically

  knew about (due to numerous, serious injuries on its ships) or should have known about in light of

  generally recognized and prevailing scientific and medical knowledge which were available at the

  time that Defendant designed the FlowRider and incorporated it into the M/S INDEPENDENCE

  OF THE SEAS.

         69.     At all times material hereto, Defendant, through its agents and/ or employees, who

  were acting in the course and scope of their employment and/ or agency with the Defendant, co-

  manufactured, co-designed, modified, installed, and utilized the FlowRider on the M/S

  INDEPENDENCE OF THE SEAS. The design of the FlowRider is/ was an unreasonably and

  dangerous design and presented a foreseeable risk of serious injury to passengers, thus constituting

  a breach of Defendant's duty of care to the Plaintiff.

         70.     At all times material hereto, Defendant knew or had reason to know that the

  FlowRider was unreasonably dangerous. Defendant knew or had reason to know that the

  FlowRider was unreasonably dangerous because prior incidents, like the one described herein,

  have regularly occurred on its vessels.

         71.     Defendant had a duty to warn passengers, who were unaware of the dangers

  involved in the FlowRider activity, that the attraction, as modified by Defendant, was likely to be

  dangerous and cause catastrophic injuries.

         72.     Under the theory of strict products liability, a product may be defective by virtue

  of a design defect, a manufacturing defect or an inadequate warning.

         73.     In particular, a failure to provide the warnings recommended by a manufacturer can

                                             Page 22 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 23 of 25




  render a product defective.

         74.     Defendant knew that the FlowRider was dangerous and had caused numerous

  catastrophic injuries to passengers on its cruise ships, including multiple cervical injuries resulting

  in paralysis and necessitating fusion surgeries. Defendant knew that the original manufacturer,

  Wave Loch, Inc., had recommended using a new warning explaining the dangers posed by the

  FlowRider used on Defendant's cruise ships to be read by Defendant's passengers. Waveloch also

  recommended that passengers view video instructions prior to using the FlowRider. Defendant

  chose to incorporate the FlowRider into its cruise ships, including the M/S INDEPENDENCE OF

  THE SEAS, without providing the warnings or video instructions recommended by Wave Loch,

  Inc.

         75.     Defendant chose to conceal the warnings and instructions recommended by Wave

  Loch, Inc. from its passengers in order to promote its marketing efforts over the safety of its guests.

         76.     By designing, manufacturing, modifying and placing an unreasonably dangerous

  product into the stream of commerce on its cruise ships, and not warning its passengers of such a

  danger (and, in particular, not using the warnings recommended by the original designer),

  Defendant is strictly liable under 402(a) of the Restatement of Torts for injuries to Plaintiff which

  were proximately caused by the FlowRider.

         77.     The design defect and the lack of warnings which made the modified FlowRider

  onboard the M/S INDEPENDENCE OF THE SEAS inherently and unreasonably dangerous was

  the direct and proximate cause of the Plaintiff's injuries.

         78.     The conduct of Defendant, as described above, directly and proximately caused the

  injuries and damages to Plaintiff, as follows:

         a.      Plaintiff has suffered and will continue to suffer bodily injury, physical pain and

                                              Page 23 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 24 of 25




                 suffering, mental anguish, disability, disfigurement, physical impairment,

                 inconvenience, loss of capacity for the enjoyment of life, lost wages, and

                 diminishment of earning capacity;

         b.      Plaintiff has incurred medical, hospital, nursing, therapy and pharmaceutical will

                 expenses and continue to incur such expenses as long as this condition continues;

                 and

         c.      Plaintiff has suffered an aggravation of a pre-existing condition.

         d.      Plaintiff is entitled to punitive damages for Defendant's intentional, willful, wanton

                 and/ or arbitrary and capricious conduct.

         79.     Defendant is at fault for causing Plaintiff's injuries and is liable to his for the above

  described damages which are continuing and/ or permanent in nature.

         80.     Plaintiff lost the value of the cruise, as well as attendant travel and airfare expenses

  and related costs.

         81.     All conditions precedent to bringing this action have been satisfied.

         WHEREFORE, Plaintiff alleges strict products liability of Defendant and prays that

  judgment be entered in Plaintiff's favor and against Defendant, for damages, costs, interest, pre-

  judgment interest, punitive damages, and for all such other relief to which Plaintiff may be entitled

  by virtue of these proceedings, including trial by jury.




                                             Page 24 of 25
Case 1:19-cv-24933-CMA Document 1 Entered on FLSD Docket 11/27/2019 Page 25 of 25




                                        REQUEST FOR JURY

          Plaintiff is entitled to and requests trial by jury against Defendant on all issues so triable as

  a matter of right.

  Dated: November 27th, 2019

  Boynton Beach, Florida                          Respectfully submitted,

                                                  /s/ Angelo A. Gasparri
                                                  Angelo A. Gasparri
                                                  Florida Bar No.: 32158
                                                  GASPARRI LAW GROUP
                                                  Counsel for Plaintiff
                                                  1080 S. Federal Highway
                                                  Boynton Beach, Florida 33435
                                                  Tel. No.       (561) 235-3286
                                                  Facsimile:     (561) 935-9706
                                                  angelo@drlclaw.com


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 27th, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being

  served via service of process on: Bradley H. Stein, Registered Agent for Defendant, Royal

  Caribbean Cruises, Ltd., 1050 Caribbean Way, Miami, Florida 33132.

                                                          /s/ Angelo A. Gasparri
                                                          Angelo A. Gasparri (32158)


                                             SERVICE LIST

  Angelo A. Gasparri, Esq.                            Bradley H. Stein
  Counsel for the Plaintiff                           Registered Agent for Defendant
  GASPARRI LAW GROUP                                  Royal Caribbean Cruises, Ltd.. A Liberian Corp.
  1080 S. Federal Highway                             1050 Caribbean Way
  Boynton Beach, Florida 33435                        Miami, Florida 33132
  Tel. No.       (561) 235-3286
  Facsimile:     (561) 935-9706
  Email: angelo@drlclaw.com
                                               Page 25 of 25
